DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 03/02/2022.
Claims 1-20 are currently pending and have been examined.

Response to Arguments

Applicant’s arguments, filed 03/02/2022, with respect to the 35 U.S.C. § 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection of claims 1-20 has been withdrawn. 

Regarding the 103 rejection. 
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. 

Applicant argues that the cited references fail to teach or suggest deterministic processing that caused data structures to reach the same state as claimed.  

Examiner respectfully disagrees.  First applicant and examiner appear to disagree on how the term deterministic impacts the claims.  Examiner looked to applicant’s specification for clarification on the closest definition of the term in paragraph [0005] what appears to be a definition “deterministic, i.e. a causal, predictable, or otherwise expected, manner as understood and experienced by the market participants.”  Applicant contends this interpretation and relies on a statement from claim 1 which examiner requires reviewing the specification for further clarification of.  As a result, examiner believes applicant is reading a far narrower interpretation of the claims than the broadest reasonable interpretation as read by the examiner.  


The element “wherein the message operators of the first and second computer systems are deterministic such that the processing of the input message stream by the message operators is deterministic,” appears to define “wherein the message operators of the first and second computer systems are deterministic” by stating “processing of the input message stream by the message operators is deterministic” which brings no clarification of the term.  Examiner has looked to application’s specification and again found paragraph [0005] which examiner sees as described by Elston (Col7 lines 14-16) “The normalization processes discussed are identical if the data flows through third party market data consolidators.”  Just because Elston does not use the term “deterministic” does not mean that Elston does not represent a deterministic system or process.  

Furthermore, the element of “wherein the deterministic processing of the message operators of the first and second computer systems causes the data structures for the first and second computer systems to reach a same state given that both of the message operators process the input message stream in the established order.”  Appears to be a further defining of other elements in the claim specifically elements regarding the processing of messages from a data stream, converted into an established order and sending information from the second computer to the first, such that the data structure is recreated in the first computer.  Thus, both the first computer and second computer have the same data structure which examiner understand sis an orderbook.  The cited art of Elson Col 7 lines 41-46 “Finally, if the conditions for outputting the order book state summary message has been met 552 the order book summary information is sampled and the data message is transmitted 556.”) as this is consistent with the interaction of the first and second computer system in the claims as the second computer system establishes that state of the input message stream before sending the input message stream back to the first computer, therefore both computers has the same state.  

Applicant further argues that the Aisen, Zheng and Howorka references do not teach ““wherein the deterministic processing of the message operators of the first and second computer systems causes the data structures for the first and second computer systems to reach a same state given that both of the message operators process the input message stream in the established order.”   Examiner notes these references where not relied on to teach that claim element.  



Therefore, applicant’s arguments regarding 35 U.S.C. § 103 are unpersuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elston (PAT US 8,768,821 B1) in view of Aisen et al. (PG PUB US 2010/0332650 A1) hereafter Aisen.

Regarding claims 1, 14 and 18 
Elston teaches at least:
A system for message processing in a distributed network, the system comprising: first and second computer systems coupled to one another in the distributed network, each of the first and second computer systems comprising at least one processor and at least one memory in which computer-executable instructions are stored that, when executed by the at least one processor, implement a message operator configured to process messages arriving at the message operator to manage a data structure having a state determined via processing of the messages;  (See at least Elston(Col 5-6) lines 63-12) Each server computer includes hardware components conventionally found in a general purpose programmable computing device, such as a central processing unit 105, both volatile and nonvolatile memory 106, user interfacing means, such as a keyboard, mouse, and display, input/output ports, and network interface, and execute software programs structured into routines, functions, and modules for execution on the various systems. In addition, other configurations of computational resources, whether provided as a dedicated system or arranged in client-server or peer-to-peer topologies, and including unitary or distributed processing, communications, storage, and user interfacing, are possible. The market data analyzer computer 100 can be implemented on a single server. In further embodiments, the market data analyzer computer 100 can be implemented on one or more clusters of servers, either co-located at the same location or over geographically separated locations.” (state examples could be format or order book data, see below)  
(For claims 14 and 18 specifically) 
receiving, by a first message operator comprising at least one processor, an incoming message;  (See at least Elston (Col 5 lines 49-60) Summary statistics for securities order book state can be determined and distributed to facilitate efficient transmission and further processing of order book data in data messages over an electronic data network. FIG. 1 is a block diagram showing a computer-implemented system used to automatically compute and distribute order book summary information, in accordance with one embodiment. One or more producers, which include trading venues 110, transmit securities order book data 107 over one or more networks 111 to the market data analyzer computer 100. The securities order book data 107 is received by the market data analyzer computer 100 through an input module 122.
wherein the message operator of the first computer system is configured to reroute unprocessed messages received by the message operator of the first computer system to the message operator of the second computer system such that the message operator of the second computer system establishes an order of an input message stream and processes the input message stream to establish a current state of the data structure arising from the input message stream, and  (See at least Elston (Col 6 lines 59-67) New securities order book market data must first be normalized into a uniform format and encoding. FIG. 2 is a flow diagram showing the operation of the automatic normalizer 101 of FIG. 1. Initially, the normalizer 101 idles at the start 201 of operations until a new securities order book market data tick record is received 204, at which time the one or more time stamps are normalized 208. This normalization may include changing data representation formats and mapping between different global time zones.”) (state could be, for example, format or order book data, where it’s initial (current) condition is changed, therefore from a current state.)
wherein the message operator of the second computer system is configured to, once the current state is established, send the input message stream to the message operator of the first computer system in accordance with the established order such that the current state of the data structure is recreated by the message operator of the first computer system.   (See at least Elston (Col 7 lines 61-64) “The updated order book is then sorted 416 in price order. Finally, the updated order book information is output to, for example, the order book summarizer 104.”)

wherein the message operators of the first and second computer systems are deterministic such that the processing of the input message stream by the message operators is deterministic, and (See at least Elston (Col7 lines 14-16) The normalization processes discussed are identical if the data flows through third party market data consolidators. Other normalization processes are possible.) (NOTE: is the normalization process is identical regardless of the data flow through a third party then the normalization process is deterministic) 
wherein the deterministic processing of the message operators of the first and second computer systems causes the data structures for the first and second computer systems to reach a same state given that both of the message operators process the input message stream in the established order. (See at least Elston (Col 7 41-46) “Finally, if the conditions for outputting the order book state summary message has been met 552 the order book summary information is sampled and the data message is transmitted 556.”) (NOTE: the order book summary information is in the same state as the transmitted data message) 

However Elston does not specifically teach “wherein the message operator of the first computer system is configured to reroute unprocessed messages received by the message operator of the first computer system to the message operator of the second computer system…”

However Aisan teaches:

“wherein the message operator of the first computer system is configured to reroute unprocessed messages received by the message operator of the first computer system to the message operator of the second computer system”  (See at least Aisen [0117] “If, for example, signals representing a request to trade in one or more financial interests is received by a router processor 104, 1104 from one or more request sources 102, 1102, and the request is of such quantity or magnitude that an order reflecting the request will be too large to be completely filled by any one of Exchanges 1, 2, or 3, the order router 104, 1104 may attempt to check availabilities on the various available processors 106, 1106 and split the order accordingly, in order to route a portion of it to each of Exchange 1, Exchange 2, and Exchange 3.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  with Synchronized processing of data by networked computing resources of Aisen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the disclosure relates to the synchronization of related requests for processing of data using distributed network resources..” (Aisen (Abstract)) Therefore, Claims 1, 14 and 18 are obvious over the disclosure of Elston, in view of Aisen.


Regarding claim 2 
Elston teaches at least:

The system of claim 1, wherein each message is representative of an event such that the input message stream is representative of an input message event stream.  (See at least Elston (Claim 1) “an input module configured to receive messages comprising order book market tick records for a plurality of order books from a producer, wherein the producer comprises at least one of an electronic trading venue and a market data consolidator;”)

Regarding claim 3
Elston teaches:

further comprises an event processing engine configured to manage the data structure in accordance with the messages received by the message gateway (See at least Elston (Col 3 lines 24-27) “From the raw order book information, summaries of the state of each order book of interest are automatically computed. These computations are updated whenever a new raw order book market tick data message is received.”

Elston does not specifically teach “wherein each message operator comprises a message gateway configured to receive and transmit the messages”
However Aisen teaches at least at [0054] Router processor(s) 104 in such embodiments may include, for example, server(s) or other system(s) 1104 that communicate with trader systems 1102, 102, for example through the receipt and transmission of encoded electronic signals representing requests for processing of data representing execution and/or acknowledgement of transactions in financial interests; and which communicate with broker, exchange, or other market systems or execution processor(s) 1106 for execution of such transactions. In such embodiments a processor 104 may be referred to as a Smart Order Router or Tactical Hybrid Order Router (in either case, "SOR") 1104, 104. An SOR 1104 may, for example, include one or more gateway(s) 1122 and/or router(s) 1124 for facilitating communications by router(s) 1104 with one or more trader systems 1102, 102 directly (e.g., through wired communication, using one or more dedicated communication channel(s), or through communication within a single server) and/or indirectly (e.g., through wireless communication, through a network 108, 1108 or through an intermediate server).   

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  with Synchronized processing of data by networked computing resources of Aisen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the disclosure relates to the synchronization of related requests for processing of data using distributed network resources.” (Aisen (Abstract)) Therefore, Claim 3 is obvious over the disclosure of Elston, in view of Aisen.
Regarding claim 4
Elston teaches:
and the event processing engine is implemented on a second server computer of the plurality of server computers.  (See at least Elston (Col 6 lines 59-65) “New securities order book market data must first be normalized into a uniform format and encoding. FIG. 2 is a flow diagram showing the operation of the automatic normalizer 101 of FIG. 1. Initially, the normalizer 101 idles at the start 201 of operations until a new securities order book market data tick record is received 204, at which time the one or more time stamps are normalized 208.”)

Elston does not specifically teach “wherein: each of the first and second computer systems comprises a plurality of server computers;  the message gateway is implemented on a first server computer of the plurality of server computers; and the event processing engine is implemented on a second server computer of the plurality of server computers.”
However Aisen teaches at least at:
wherein: each of the first and second computer systems comprises a plurality of server computers;  the message gateway is implemented on a first server computer of the plurality of server computers;  (See at least Aisen [0014] “In some embodiments, as will be explained herein, the networked execution processors can, for example, comprise exchange servers, and the data processing segments represent requests for trades in financial interests such as commodities and/or intangible interests such as stocks, bonds, and/or various forms of options.”
the event processing engine is implemented on a second server computer of the plurality of server computers (See at least Aisen [0054] “Router processor(s) 104 in such embodiments may include, for example, server(s) or other system(s) 1104 that communicate with trader systems 1102, 102, for example through the receipt and transmission of encoded electronic signals representing requests for processing of data representing execution and/or acknowledgement of transactions in financial interests; and which communicate with broker, exchange, or other market systems or execution processor(s) 1106 for execution of such transactions. In such embodiments a processor 104 may be referred to as a Smart Order Router or Tactical Hybrid Order Router (in either case, "SOR") 1104, 104. An SOR 1104 may, for example, include one or more gateway(s) 1122 and/or router(s) 1124 for facilitating communications by router(s) 1104 with one or more trader systems 1102, 102 directly (e.g., through wired communication, using one or more dedicated communication channel(s), or through communication within a single server) and/or indirectly (e.g., through wireless communication, through a network 108, 1108 or through an intermediate server).”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  with Synchronized processing of data by networked computing resources of Aisen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the disclosure relates to the synchronization of related requests for processing of data using distributed network resources.” (Aisen (Abstract)) Therefore, Claim 4 is obvious over the disclosure of Elston, in view of Aisen.

Regarding claim 5 
Elston teaches:
The system of claim 3, wherein the message gateway of the message operator of the second computer system is configured to send the messages of the input message stream to the message operator of the first computer system once the event processing engine confirms processing of the messages of the input message stream to establish the current state of the data structure.  (See at least Elston (col 9 13-21) Finally, if the conditions for outputting the order book state summary message has been met 552 the order book summary information is sampled and the data message is transmitted 556. The output from the order book summarizer 104 can be triggered in a number of ways, including, for example, at regular time intervals, when the raw order book market data from the one or more electronic trading venues sets a new midpoint price, or when queried by the one of more consumers.”)


Regarding claim 6 
Elston does not specifically teach “wherein: the message operator of each of the first and second computer systems is a first message operator of a plurality of message operators implemented on each of the first and second computer systems; the first message operators are configured to process messages regarding events in a first field; and second message operators of the plurality of message operators implemented on each of the first and second computer systems are configured to process messages regarding events in a second field; 

However Aisen teaches at least at [0138] – [0140]: [0138] One or more timing parameters associated with execution requests to be routed to any one or more of execution processor(s) 106, 1106 can also be provided to the corresponding routing processor(s) 104, 1104 (e.g., to timing data store 214) by, or determined by such processor(s) 104, 1104 using related data supplied by, any one or more market data feed(s) or processor(s) 1126 (including e.g., any one or more of processors or (sub)systems 1126a-1126g and/or 1126v), and/or by processor(s) 106, 1106 themselves.
 [0139] “At 212, the various portions of the optionally aggregated and divided signal processing execution request(s) are sent to the respective networked computing resources 106 according to timing parameters or sequence(s) determined or otherwise acquired at 210. Thereafter the request(s), or the various portions thereof, may be executed by the respective execution resources 106, 1106, with subsequent signal communications and processing as needed or desired. As will be understood by those skilled in the relevant arts, once they have been made familiar with this disclosure, once the parameters of a desired execution request have been determined by router(s) 104, 1104, signals representing those parameters may be assembled, using known or specialized data processing techniques; formatted according to the Financial Information Exchange (FIX) protocol and/or any other desired protocol(s); and transmitted, written or otherwise communicated to the corresponding execution processor(s) 106, 1106 using known or specialized signal communications techniques, and executed in accordance with requested transaction or other data processes.
[0140] For example, continuing the example above, timing delays, or parameters X', Y', Z', one or all of which may be equal to zero or any other suitable time period, may be determined according the disclosure above and associated with the order segments generated by processor(s) 1104 for purchase of 77,000 bond lots of CUSIP No. AA bonds at price A, with 25,000 lots (18,000+7,000) in reserve at prices D and E, respectively,”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  with Synchronized processing of data by networked computing resources of Aisen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the disclosure relates to the synchronization of related requests for processing of data using distributed network resources.” (Aisen (Abstract)) Therefore, Claim 6 is obvious over the disclosure of Elston, in view of Aisen.

Regarding claim 15
Elston  does not specifically teach: “further comprising receiving, by a message gateway of the first message operator, confirmation of the processing of the message by an event processing engine of the first message operator, wherein forwarding the message is implemented after the confirmation is received.”

However Aisen teaches at least at [0142] “Following execution of all or as many portions of routed transaction or processing segments, routing processor(s) 104, 1104 can receive from corresponding execution processor(s) 106, 1106 data confirming or otherwise indicating such execution, and by accessing data records stored in associated memory(ies), can allocate execution results to the requesting source(s) 102, 1102.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  with Synchronized processing of data by networked computing resources of Aisen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the disclosure relates to the synchronization of related requests for processing of data using distributed network resources.” (Aisen (Abstract)) Therefore, Claim 15 is obvious over the disclosure of Elston, in view of Aisen.


Regarding claims 16 and 19

Elston does not specifically teach: wherein forwarding the message comprises forwarding the message with a time stamp, the second message operator being configured to use the time stamp for generation of a publication indicative of the state of the data structure.  

However Aisen teaches at least at  [0144] Such monitoring may comprise, for example, time stamping outgoing requests for processing of data, and comparing times of receipt of confirmation(s) or results from processing to the corresponding time-stamped outgoing request. The difference in time between the outgoing request and the incoming receipt confirmation and/or data processing results can be defined as a data or signal processing latency, and stored in memory accessible by the router processor(s) 104, 1104. By timing differences between outgoing requests and incoming receipts, confirmations, and/or results, such latencies can be monitored on a continual, periodic, and/or other dynamic basis.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  with Synchronized processing of data by networked computing resources of Aisen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the disclosure relates to the synchronization of related requests for processing of data using distributed network resources.” (Aisen (Abstract)) Therefore, Claim 16 and 19 are obvious over the disclosure of Elston, in view of Aisen.


Regarding claims 17 and 20
Elston does not specifically teach: wherein the message regards events in a first field, and wherein roles of the first and second message operators are reversed for messages regarding events in a second field.  

However, Aisen teaches at least at [0095] “As shown, various data fields in the transaction request records can be reordered or otherwise reformatted as needed or desired, to suit the processing needs of the routing processor(s) 104, 1104. For example, as shown, the association of a "source" data item associated with or otherwise accorded a different priority, to facilitate efficient ordering while permitting the processor(s) 104, 1104 to report fulfillment of transactions/requests on completion of order processing.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  with Synchronized processing of data by networked computing resources of Aisen since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the disclosure relates to the synchronization of related requests for processing of data using distributed network resources.” (Aisen (Abstract)) Therefore, Claims 17 and 20 are obvious over the disclosure of Elston, in view of Aisen.

Claim 7 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Elston (PAT US 8,768,821 B1) in view of Aisen et al. (PG PUB US 2010/0332650 A1) hereafter Aisen and further in view of Zheng (PG PUB US 2016/0301587).
Regarding claim 7

The system of claim 1, wherein: the message operator of the second computer system is implements a leader role for the message processing, and the message operator of the first computer system implements a follower role for the message processing; and 
(See at least Zhang [0004] “In order to ensure data consistency in a distributed environment, the ZooKeeper.TM. service needs to elect a leader among all the servers of the service to become responsible for managing the clusters of servers of the service. Consequently, the rest of the ZooKeeper.TM. servers become the followers of the elected leader.”


the message operator of the second computer system is switches assignment of the leader role and the follower role upon notification of the message operator of the first computer system.  (See at least Zhang [0004] and [0018]: [0004] “Further, when a leader quits servicing due to malfunction or other reasons, it is necessary for the ZooKeeper.TM. servers to quickly elect a new leader among the followers of the prior leader. During the period when the ZooKeeper.TM. service is in the process of electing a leader, the ZooKeeper.TM. servers enter a state called leader election, which is also called a recovery mode or recovery state. After a new leader is elected, the leader election state or the recovery mode terminates such that the ZooKeeper.TM. service returns to its normal operating mode of servicing external clients.” And [0018] “If the leader 108 becomes unavailable, for example, when the leader 108 fails or crashes, any other followers may be elected as a new leader by the group of servers 106; and the rest of the followers of the prior leader may become the followers of the new leader.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  and Aisen with the system for fast leader election by coordinated service of Zheng since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “ servers will not be interfered by the client service requests during the period of leader election. (Zheng [0010]) Therefore, Claim 7 is obvious over the disclosure of Elston, and Aisen in view of Zheng.
Regarding claim 8  
Elston does not specifically teach “wherein the assignment is switched via an in- memory designation associating the message operator as implementing either the leader role or the follower role.”
However Zhang teaches at least at [0038] - [0045]: [0038] “[0038] Second, another ZooKeeper.TM. "status" command such as, for example, "#sh zkServer.sh status" can be utilized to query the servers of the ZooKeeper.TM. service system. If the servers respond with information indicating with the parameter of MODE as "leader" or "follower", it is determined that the servers are in the state of servicing external clients.” And [0039]-[0045]:
 [0039] "JMX enabled by default 
[0040] Using config: /home/admin/zookeeper-3.4.3/bin/../conf/zoo.cfg 
[0041] Mode: follower" 
[0042] Or,
 [0043] "JMX enabled by default 
[0044] Using config: /home/admin/zookeeper-3.4.3/bin/../conf/zoo.cfg 
[0045] Mode: leader

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston  and Aisen with the system for fast leader election by coordinated service of Zheng since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “ servers will not be interfered by the client service requests during the period of leader election. (Zheng [0010]) Therefore, Claim 8 is obvious over the disclosure of Elston, and Aisen in view of Zheng.


Claim 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elston (PAT US 8,768,821 B1) in view of Aisen et al. (PG PUB US 2010/0332650 A1) hereafter Aisen and further in view of Zheng (PG PUB US 2016/0301587) and further in view of Howorka (PAT US 8,296,217 B1).

Regarding claim 9 
Elston does not specifically teach “wherein the assignment of the leader role is made in accordance with which of the first and second computer systems is associated with an active venue for the input message stream.” 
However Howorka teaches at least at Fig. 4 and (col 8 lines 50-57): FIG. 4 shows a preferred configuration for connecting multiple customer sites to the same exchange, whereby a customer site (e.g., NY) closer to a particular exchange is responsible for routing all orders to that exchange and a second MD enhancer system at a more remote customer site (e.g. London) receives enhanced market data from a first MD enhancer system at the closer site, which may then further enhance that enhanced data.   
Further see: (Col 9 lines 3-16) “In the illustrated example, not only is the London site relieved of responsibility for determining the true NY exchange time each time a new batch of MD is received from the NY exchange, the received NY enhanced MD presumably had been updated in NY whenever any relevant acknowledgement of a London order or other London market events had been received from the NY exchange, so that the London site does not have to be concerned with identifying any authentic orders or estimating any obscure or implied orders or otherwise revising the current VOB, but merely has to perform a supplemental matching cycle on the current VOB using any unacknowledged London orders or cancels in the current London MIO that are not already reflected in the received NY enhanced VOB.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston, Aisen and Zheng with Method for enhancing market data feeds using proprietary order flow of Howorka since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the resultant enhanced virtual order book may not only be shared with traders at the closer location but also may be broadcast to market impact overlay processors at the remote locations, which may further enhance the shared data with more recent customer order flow data that would have not been received at the closer location at the time the enhanced data was broadcast.”  (Howorka [0010]) Therefore, Claim 9 is obvious over the disclosure of Elston, Aisen and Zheng in view of Howorka.

Regarding claim 10
Elston teaches:

wherein each message is an order for a financial product such that the active venue corresponds with a venue at which the financial product is actively trading. (See at least Elston (col 2 line 62 – col 3 line 3) “Summary statistics for securities order book state are automatically computed using a computer connected to one or more networks. The raw real time order book market tick data, or level 2 data, is received by the computer over the networks from one or more electronic public securities trading venues or third party data consolidators. The computer aggregates the raw order book data and computes one or more types of summary statistics from the data using causal time series operators.”

Claim 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Elston (PAT US 8,768,821 B1) in view of Aisen et al. (PG PUB US 2010/0332650 A1) hereafter Aisen, 14 and 18 respectfully and further in view of Howorka (PAT US 8,296,217 B1).

Regarding claims 11
Elston Teaches:

execution of the computer-executable instructions further implements a publication generator of each of the first and second computer systems, the publication generator being configured to generate a publication indicative of the current state of the data structure;  (See at least Elston Col 4 line 52 – Col 5 line3) “One embodiment provides a computer-implemented system and method for automatically computing summaries of securities order book information from one or more trading venues. Messages, which include order book market tick data for a plurality of order books, are received at a market data analyzer computer from a producer. The producer includes at least one of an electronic trading venue and a market data consolidator. The order book market tick data is summarized on the market data analyzer computer by computing a volume of securities available at a plurality of average spreads from the order book market tick data. The order book summaries are computed using time weighted moving averages, which are updated upon the arrival of each order book market data message. The order book summaries are sampled in time. Messages containing the sampled order book summary information are transmitted from the market data analyzer computer to one or more consumers. The number of the messages transmitted from the market data analyzer computer is lower than the number of messages received from the producer.”



However Elston does not specifically teach “the message operator of the second computer system incorporates a time stamp into each one of the messages of the input message stream when sending the messages to the message operator of the first computer system; the publication generator of the first computer system is configured to use the time stamp to determine whether to include the message in the publication.”

However Howorka teaches:

the message operator of the second computer system incorporates a time stamp into each one of the messages of the input message stream when sending the messages to the message operator of the first computer system;  (See at least Howorka (Col 5 line 47-52) “In particular, all Order Flow (OF) for the involved institution (trader, trading floor, company or organization of associated companies) dealing on a particular exchange in a particular financial instrument is processed by a MIO processor which preferably maintains a time ordered list of recently submitted orders and cancels (MIO Data) each time stamped with its presumed (future) time of receipt at the exchange, 

the publication generator of the first computer system is configured to use the time stamp to determine whether to include the message in the publication. (Col 5 lines 52-56) with its presumed (future) time of receipt at the exchange, and discards (or ignores) each such recently submitted order or cancel only after it is now reflected in the market data received from the exchange.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston, and Aisen with Method for enhancing market data feeds using proprietary order flow of Howorka since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the resultant enhanced virtual order book may not only be shared with traders at the closer location but also may be broadcast to market impact overlay processors at the remote locations, which may further enhance the shared data with more recent customer order flow data that would have not been received at the closer location at the time the enhanced data was broadcast.”  (Howorka [0010]) Therefore, Claim 9 is obvious over the disclosure of Elston, and Aisen in view of Howorka.

Regarding claim 12 

Elston Teaches:
the message operator of the second computer system is configured to send a time beacon indicative of a time at which the publication is generated; (See at least Elston Col 6 lines 59- Col 7 line 2)    “New securities order book market data must first be normalized into a uniform format and encoding. FIG. 2 is a flow diagram showing the operation of the automatic normalizer 101 of FIG. 1. Initially, the normalizer 101 idles at the start 201 of operations until a new securities order book market data tick record is received 204, at which time the one or more time stamps are normalized 208. This normalization may include changing data representation formats and mapping between different global time zones. The normalization may include applying a clock-offset correction for the one or more trading venues 110”)   (Note: the order book’s data tick record is considered the time beacon).

Elston does not specifically teach: “the publication generator of the first computer system is configured to determine whether to include the message in the publication based on whether the time stamp of the message precedes the time beacon.”

However Howorka teaches:

the publication generator of the first computer system is configured to determine whether to include the message in the publication based on whether the time stamp of the message precedes the time beacon. (See at least Howorka (Col 5 lines 52-67) with its presumed (future) time of receipt at the exchange, and discards (or ignores) each such recently submitted order or cancel only after it is now reflected in the market data received from the exchange.  The cutoff time for such a discard is based on exchange specific heuristics and observations concerning processing and transmissions latencies, frequency and timing of market reports, etc, which establishes a time window or time delta relative to the time stamped presumed time of receipt at the exchange during which there is a high probability (for example a confidence level of 95%) that a particular order or cancel has not only been received and processed by the exchange, but that any resultant change in the exchange order book has already been reflected in any similarly time stamped market data currently being received from the exchange.”
 (Col 5 lines 56-67) “The cutoff time for such a discard is based on exchange specific heuristics and observations concerning processing and transmissions latencies, frequency and timing of market reports, etc, which establishes a time window or time delta relative to the time stamped presumed time of receipt at the exchange during which there is a high probability (for example a confidence level of 95%) that a particular order or cancel has not only been received and processed by the exchange, but that any resultant change in the exchange order book has already been reflected in any similarly time stamped market data currently being received from the exchange.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Computer-implemented system for providing summarization of spread and volume for securities of Elston, and Aisen with Method for enhancing market data feeds using proprietary order flow of Howorka since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the resultant enhanced virtual order book may not only be shared with traders at the closer location but also may be broadcast to market impact overlay processors at the remote locations, which may further enhance the shared data with more recent customer order flow data that would have not been received at the closer location at the time the enhanced data was broadcast.”  (Howorka [0010]) Therefore, Claim 9 is obvious over the disclosure of Elston, and Aisen in view of Howorka.

Regarding claim 13
Elston Teaches:
wherein the publication generator is implemented on a further server computer of each of the first and second computer systems.  (See at least Elston (Col 6 lines 9-15) the market data analyzer computer 100 can be implemented on one or more clusters of servers, either co-located at the same location or over geographically separated locations. In still further embodiments, the market data analyzer computer 100 can be implemented on cloud computing platforms and grid computing platforms, possibly provided by third parties.”)  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693